COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-160-CR
 
  
  
EX 
PARTE HUSSAM ALLAM
 
 
  
------------
 
FROM 
COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Hussam Allam is attempting to appeal the trial court's denial of relief on his 
application for a writ of habeas corpus challenging his misdemeanor conviction 
for family violence.  We dismiss the appeal for want of jurisdiction.
        The 
trial court signed the order denying habeas relief on December 22, 2004; 
therefore, Allam's notice of appeal (NOA) was due January 21, 2005.  See
Tex. R. App. P. 4.1(a), 
26.2(a)(1); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App. 
1993).  Appellant did not, however, file his NOA until April 28, 2005.
        On 
May 12, 2005, we notified Allam of our concern that we lacked jurisdiction over 
the appeal due to its untimeliness and stated that the appeal was subject to 
dismissal absent a response showing grounds for continuing the appeal.  In 
response, Allam asserted that he gave notice in open court of his intent to 
appeal at the close of the hearing on December 22, 2004 and that he has never 
received a signed order.
        We 
may extend the time to file a notice of appeal if, within fifteen days after the 
filing deadline, the appellant files a notice of appeal with the trial court and 
files in this court a motion complying with rule 10.5(b).   Tex. R. App. P. 10.5(b), 26.3.  
Appellant did not comply with either of these provisions.   
Accordingly, we do not have jurisdiction over this appeal.  See Slaton 
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).
        Absent 
appellate jurisdiction, we can take no action other than to dismiss the 
appeal.  See id.; Olivo v. State, 918 S.W.2d 519, 523, 525 
(Tex. Crim. App. 1996).  Accordingly, we dismiss the appeal for want of 
jurisdiction.  Tex. R. App. P. 43.2(f).
  
   
                                                          PER 
CURIAM
 
 
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 16, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.